Opinion issued January 22, 2015




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00554-CV
                          ———————————
                    JENNIFER MANSBACH, Appellant
                                      V.
                     SANDRA CASTELLON, Appellee



                  On Appeal from the 150th District Court
                          Bexar County, Texas
                   Trial Court Case No. 2013-CI-08464


                        MEMORANDUM OPINION

     Appellant, Jennifer Mansbach, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                            2